[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   JAN 22, 2008
                                 No. 07-13777                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                   D. C. Docket No. 07-00951-CV-ORL-22-DAB

EDWARD C. BRANCA,

                                                                  Plaintiff-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                                Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                 (January 22, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Edward C. Branca, proceeding pro se, appeals the dismissal with prejudice

of his complaint alleging the imposition of a fraudulent federal tax lien on his
property, in violation of Fla. Stat. §§ 713.31(2)(b) and 713.901(4), and demanding

relief in the form of a declaratory judgment cancelling the lien and awarding

punitive damages in accordance with Fla. Stat. § 713.31(2)(b) & (c). Branca

originally filed the complaint in the Circuit Court, Orange County, Florida, but the

government removed the case, pursuant to 28 U.S.C. §§ 1441, 1442, and 1444, to

the district court, where it was subsequently dismissed for lack of subject-matter

jurisdiction and failure to state a claim upon which relief could be granted. On

appeal, Branca argues that removal of the case was improper, and argues that the

district court erred by dismissing the complaint for lack of subject-matter

jurisdiction instead of remanding the case to the Orange County Circuit Court

where it was originally filed. He also asserts that pursuant to the Declaratory

Judgment Act, although federal courts are prohibited from granting declaratory

relief with respect to federal taxes, Florida circuit courts retain the power to

adjudicate his claim. We affirm.

      The United States may remove any case in which it is named a party to

federal court. See 28 U.S.C. § 1442(a). Branca named the United States a party to

the instant suit, citing 28 U.S.C. § 2410(a). “Any action brought under § 2410 of

this title against the United States in any State court may be removed by the United

States to the district court of the United States for the district and division in which



                                            2
the action is pending.” 28 U.S.C. § 1444. In his complaint, Branca sought relief

under the Declaratory Judgment Act, 28 U.S.C. § 2201. Notably, the Act prohibits

federal courts from issuing declaratory judgments in federal tax cases, with certain

exceptions not applicable here. See 28 U.S.C. § 2201(a) (excepting cases “with

respect to Federal taxes” from Act’s coverage). Finally, under § 2410, Congress

has waived the United States’ immunity from suit only to the extent of a procedural

challenge, but not to a suit concerning the underlying merits of a tax assessment.

Stoecklin v. United States, 943 F.2d 42, 43 (11th Cir. 1991).

      Because Congress has explicitly provided for removal to federal court for

suits brought under § 2410, the district court did not err in removing the case to

federal court. See 28 U.S.C. § 1444. The district court also did not err by

dismissing, for lack of subject-matter jurisdiction, Branca’s claims challenging the

underlying merits of his federal tax lien and seeking declaratory relief. See 28

U.S.C. § 2201(a). Finally, the district court did not err by finding that the United

States had not waived sovereign immunity for suits challenging the underlying

merits of a federal tax lien under § 2410. Thus, its dismissal, with prejudice, of the

remaining portions of the suit was proper. We are unpersuaded by Branca’s other

arguments. Accordingly, we affirm.

      AFFIRMED.



                                           3